 

Exhibit 10.1

 

GAS PURCHASE CONTRACT

 

BETWEEN

 

 

CONTINENTAL RESOURCES, INC.

 

Seller

 

 

and

 

 

HILAND PARTNERS, LP

 

Buyer

 

 

Dated November 8, 2005

 

--------------------------------------------------------------------------------


 

GAS PURCHASE CONTRACT

INDEX

 

ARTICLE

 

I

DEFINITIONS

 

II

COMMITMENT

 

III

FACILITIES AND RIGHT-OF-WAY

 

IV

DELIVERY POINT(S) AND PRESSURE

 

V

SELLER’S RESERVATIONS

 

VI

QUANTITY OF GAS

 

VII

QUALITY OF GAS

 

VIII

MEASUREMENT AND TESTS

 

IX

ALLOCATION PROCEDURES

 

X

PRICE

 

XI

TAXES

 

XII

PAYMENT AND ROYALTY

 

XIII

TERM

 

XIV

UNPROFITABLE GAS

 

XV

OPERATION OF RETURN RESIDUE LINE & TEST METER FACILITIES

 

XVI

TITLE, OWNERSHIP AND RESPONSIBILITY FOR INJURY OR DAMAGE

 

XVII

CARBON DIOXIDE & NITROGEN GAS

 

XVIII

FORCE MAJEURE

 

XIX

LAWS AND REGULATIONS

 

XX

ADDRESSES AND NOTICES

 

XXI

RIGHT-OF-WAY

 

XXII

ASSIGNMENT

 

XXIII

COUNTERPART

 

XXIV

RATIFICATION

 

XXV

DEFAULT AND NON-WAIVER

 

 

2

--------------------------------------------------------------------------------


 

GAS PURCHASE CONTRACT

 

THIS CONTRACT dated this 8th day of November, 2005, is between Continental
Resources, Inc. (hereinafter referred to as “Seller”), and Hiland Partners, LP
(hereinafter referred to as “Buyer”).

 

For and in consideration of the premises and the mutual covenants contained
herein, the parties agree as follows:

 


ARTICLE I


DEFINITIONS

 

1.1                               Except where the context indicates a different
meaning or intent, the following terms as used herein shall be construed to have
meanings as follows:

 

1.2                               The term “day” shall mean a period of twenty
four (24) consecutive hours beginning and ending at seven o’clock a.m. Central
Time (including Daylight Savings).

 

1.3                               The term “month” shall mean a period beginning
at seven o’clock a.m. on the first day of a calendar month and ending at seven
o’clock a.m. on the first day of the next succeeding calendar month.

 

1.4                               The term “year” shall mean a period of twelve
(12) months beginning the day on which the delivery of gas to Buyer commenced
hereunder.

 

1.5                               “Cubic foot of gas” shall mean the volume of
gas contained in one cubic foot of space at a standard pressure base and at a
standard temperature base.  The standard pressure base shall be fourteen and
seventy-three one hundredths pounds per square inch absolute (14.73 Psia) and
the standard temperature base shall be 60 degrees (60º) Fahrenheit.  “Mcf” shall
mean one thousand (1,000) cubic feet of gas.  “BCF” shall mean one billion
(1,000,000,000) cubic feet of gas.

 

1.6                               The term “Btu” (British Thermal Unit) shall
mean the quantity of heat required to raise the temperature of one (1) pound of
pure water one degree of Fahrenheit temperature scale (58.5º to 59.5º
Fahrenheit).  “MMBtu” shall mean one million British Thermal Units.

 

1.7                               The term “psia” shall mean pounds per square
inch absolute.  The term “psig” shall mean pounds per square inch gauge.

 

1.8                               The term “Plant(s)” shall mean any processing
plant(s) owned and/or operated by Buyer for the extraction of natural liquids
from gas located in Bowman County and Slope County, North Dakota, and Fallon
County, Montana.

 

3

--------------------------------------------------------------------------------


 

1.9                               The term “Plant Products” or “Products” shall
mean those natural gas liquids, including ethane, propane, butane, and natural
gasoline, and mixtures thereof, which are removed from the gas stream in the
liquid extraction process at the Plant(s) and delivered as natural gas liquids
from the Plant(s).  “Plant Products” shall include Drip Liquids.

 

1.10                        The term “Residue Gas” shall mean that portion of
the gas remaining after the extraction of Plant Products, the use of gas for
fuel in the Plant(s) and related facilities, field compression fuel, flare and
incidental losses.

 

1.11                        The term “Drip Liquids” shall mean any liquid
hydrocarbons accumulating in drips, separators and/or pipelines downstream of
Delivery Point(s) which are collected by Buyer from the gathering system(s);
including, without limitation, dirty oil, line drip, scrubber oil, compression
and separator liquids, distillates and condensates; and such term includes all
such liquids regardless of whether they are deleterious or marketable.

 

1.13                        The term “Effective Date” shall mean the date that
the Nitech Nitrogen Rejection Unit is installed and commences operation.

 

1.14                        The term “Cedar Hills Volumes” shall mean those
volumes that are gathered by Buyer at a pressure of less than 75 psig.

 

1.15                        The term “MPHU Volumes” shall mean those volumes
that are gathered and delivered by Seller to Buyer from the Medicine Pole Hills
Unit, Medicine Pole Hills West Unit, and Medicine Pole Hills South Unit.

 

1.16                        The term “CTB” shall mean Seller’s central tank
battery(s) serving all wells located on properties described in Exhibit ”A”.

 


ARTICLE II


COMMITMENT

 

2.1                               Seller agrees to sell and Buyer agrees to
purchase from Seller gas produced from wells now or hereafter located on oil and
gas leasehold interests now owned or controlled or hereafter owned or controlled
by Seller on the lands described on Exhibit ”A” attached hereto (“Dedicated
Leases”).

 


ARTICLE III


FACILITIES AND RIGHT-OF-WAY

 

3.1                               Each of the parties hereto shall proceed with
due diligence and in good faith to obtain such governmental authorizations,
right-of-way, and material as may be required to perform this Contract.  Upon
receipt and acceptance by both parties of such governmental authorizations or
within sixty (60) days of the execution of this Contract if

 

4

--------------------------------------------------------------------------------


 

no such governmental authorizations are required, Buyer and Seller shall
commence and prosecute with due diligence the construction of such facilities as
are necessary to enable it to receive or deliver at the Delivery Point(s) the
specified quantities of gas contemplated by this Contract.  The delivery and
receipt of gas shall begin promptly after completion of the construction and
installation of connecting facilities.  In the event that either party has not
commenced the construction of its facilities within sixty (60) days of the date
herein required, or in the event either party commences construction but
thereafter fails to prosecute construction with due diligence until completion
thereof, the other party shall have the right to cancel this Contract at any
time thereafter by serving ten (10) days written notice on the dilatory party
unless such dilatory party within said ten (10) days, remedies the cause of such
cancellation.

 

3.2                               Seller, at its sole cost and expense, shall
construct, install, maintain, and operate any and all facilities and equipment
necessary for the proper, safe and efficient operation of Seller’s wells and to
enable it to make delivery of gas hereunder to Buyer at the Delivery Point(s). 
Such equipment shall include the valves and fittings necessary to permit Buyer
to make its connection at the Delivery Point(s).

 

3.3                               Buyer, at its sole cost and expense, shall
construct, install, maintain and operate any and all facilities and equipment
necessary to accept Seller’s gas at each Delivery Point.

 

3.4                               Insofar as Seller’s lease permits, Buyer or
Buyer’s designee is granted the right to lay and maintain lines and install any
equipment on the dedicated lease(s) necessary for the receipt of Seller’s gas,
and Buyer or Buyer’s designee shall have the right of free entry thereon during
the term of this Contract.  Should Buyer be delayed in securing any additional
right-of-way not covered hereby, then such delay shall suspend performance under
this Contract until such right-of-way may be obtained.  In the event any
right-of-way necessary for the receipt of Seller’s gas at any given Delivery
Point cannot be obtained on terms and conditions acceptable to Buyer, then Buyer
shall not be obligated to connect said Delivery Point.

 


ARTICLE IV


DELIVERY POINT(S) AND PRESSURE

 

4.1                               The Delivery Point(s) hereunder shall be the
upstream flange of Buyer’s metering facility serving Seller’s Central Tank
Battery(s) and/or well(s) (“Delivery Point”).  Upon delivery, title to the gas
and all components thereof shall pass to and vest in Buyer.

 

4.2                               The gas to be delivered hereunder shall be
delivered by Seller at the Delivery Point(s) specified in Article 4.1 hereof at
a pressure sufficient to enable it to enter Buyer’s facilities against the
working pressure therein at reasonable uniform rates of delivery.  Buyer will
endeavor to maintain a suction pressure at Buyer’s CTB compression facilities of
no greater than forty (40) psig.  Provided, however, with respect to the Coyote
Creek CTB, Sunny Slope CTB, Walter CTB, Eagon CTB and/or

 

5

--------------------------------------------------------------------------------


 

other CTB producing less than 1 MMCFD, Seller acknowledges that the line
pressures will exceed forty (40) psig, but be less than sixty (60) psig, until
such time as sufficient volumes are produced by these delivery points to justify
the installation of CTB compression by Buyer at these locations, at its sole
discretion.  However, in the event Buyer’s line pressure prevents Seller’s gas
from being delivered into Buyer’s facilities, Seller shall have the right to
flare or otherwise dispose of its gas without penalty or liability to Buyer. 
Nothing in this agreement shall be interpreted to require or impose an
obligation on Seller to curtail or limit its crude oil production from the
Dedicated Leases.

 

4.3                               The parties hereto acknowledge that at least
eighty percent (80%) of the plant and field compression to be utilized by Seller
will be operated on electric power.

 

4.4                               If Seller’s wells become incapable of
delivering into facilities owned and/or operated by Buyer, Seller shall so
advise Buyer in writing.  Neither party shall be obligated to compress such gas
but either party shall have the option to do so.  If either party provides
compression facilities, then such party agrees to provide sufficient pulsation
dampening equipment so that measurement at the Delivery Point(s) will not be
affected by pulsation.

 


ARTICLE V


SELLER’S RESERVATIONS

 

5.1                               Seller hereby expressly reserves unto itself,
its successors and assigns, the following rights with respect to its interests
in the oil and gas properties committed by Seller to Buyer hereunder together
with sufficient gas produced therefrom to satisfy such rights:

 

a.                                       To operate Seller’s oil and gas
properties free from any control by Buyer in such manner as Seller, in Seller’s
sole discretion, may deem advisable, including, without limitation the right,
but never the obligation, to drill new wells, to repair and rework old wells,
renew or extend, in whole or in part, any oil and gas lease covering, in whole
or in part, the oil and gas properties and to abandon any well or surrender any
such oil and gas lease, in whole or in part, when no longer deemed by Seller to
be capable of producing gas in paying quantities under normal methods of
operation.

 

b.                                      To use gas produced from the oil and gas
properties for developing and operating Seller’s oil and gas properties
committed hereto in the field in which the gas is produced, for the operation of
Seller’s pipelines, water stations, camps and other miscellaneous uses incident
to the operation of such leases, and to fulfill obligations to Seller’s Lessors
therein.

 

6

--------------------------------------------------------------------------------


 

c.                                       To pool, combine and unitize any of
Seller’s oil and gas properties with other properties of Seller and of others in
the same field, and to alter such pooling, combination or units, in which event
this Contract will cover Seller’s allocated interest in unitized production
insofar as such interest is attributable to the oil and gas properties committed
hereunder.  Seller shall give notice in writing to Buyer of any change
contemplated by this Article as is deemed material to this Contract, and the
description of property covered hereby shall be considered as having been
amended accordingly.

 


ARTICLE VI


QUANTITY OF GAS

 

6.1                             Seller commits all gas produced from the
Dedicated Lease(s) to Buyer under this Contract that Seller owns, controls, or
has the rights to commit.

 

6.2                             Buyer will purchase and take Seller’s gas,
subject to the demands of Buyer’s resale purchaser(s) and the operating
conditions and capacity of the facilities owned and/or operated by Buyer.  It is
understood that Buyer cannot guarantee the purchase of any particular quantity
of Seller’s gas which is available for sale.

 

6.3                             Seller shall have the right to dispose of any
gas not taken by Buyer, subject to Buyer’s right to resume purchases at any
subsequent time.  Buyer shall not have the right to resume purchases of gas if
the fees for the taking of said gas as described within this Agreement by Buyer
exceeds the revenue received by Seller for same as described within this
Agreement.

 

6.4                             Seller shall have agents or employees available
at all reasonable times to receive from Buyer’s dispatchers advice and requests
for changes in the rates of delivery of gas hereunder as required by Buyer from
time to time.

 

6.5                             In the event the gas delivered hereunder at any
point or points of delivery becomes insufficient in volume, quantity, quality or
pressure, in the sole judgment of Buyer, Buyer shall have the right to refuse or
cease taking such gas so long as such condition exists, or may terminate this
contract as to any such gas upon thirty (30) days notice in writing to Seller. 
Seller also has the right to dispose of any gas if the fees for the taking of
said gas as described within this Agreement by Buyer exceeds the revenue
received by Seller for same as described within this Agreement.

 

6.6                             The parties hereto recognize the desirability of
maintaining the uniform rate of flow of gas to the Plant(s) over each
twenty-four (24) hour period in each day throughout each month, and Seller
agrees to use its best efforts to regulate its producing schedule so that
Seller’s gas shall be made available to the Plant(s) at as uniform a rate of
flow as is practicable.

 

7

--------------------------------------------------------------------------------


 


ARTICLE VII


QUALITY OF GAS

 

7.1                               The gas delivered hereunder shall be
commercially free of dust, gum, gum forming constituents, treating chemicals and
solid matter that might adversely affect the gathering thereof and shall conform
to the following specifications:

 

a.

Oxygen

Not more than 0.4% by volume

 

 

 

b.

Carbon Dioxide

Not more then 15.0% by volume

 

 

 

c.

Hydrogen Sulfide

Not more than 4.7 grains per 100 Cubic Feet

 

 

 

d.

Mercaptan Sulfur

Not more than 4.7 grains per 100 Cubic Feet

 

 

 

e.

Free Water

None

 

 

 

f.

Temperature

Not more than 120 degrees Fahrenheit

 

 

 

g.

Total Sulfur

Not more than 4.7 grains per 100 Cubic Foot

 

7.2                             The acceptance of gas which does not meet the
specifications of this Article 7 shall not be deemed a waiver of the right to
require future deliveries to conform to said specifications.

 


ARTICLE VIII


MEASUREMENT AND TESTS

 

8.1                               Buyer shall operate at or near the point(s) of
delivery, an orifice meter, or meter(s).  Seller, insofar as Seller’s leasehold
and other mineral rights enable it to do so, will furnish Buyer sites for its
metering facilities.  Except as otherwise specifically provided to the contrary
in this Article, orifice meters or other measurement devices shall be installed
and volumes computed in accordance with accepted industry practice.  Seller
shall have access to such metering equipment at reasonable hours, but the
reading, calibrating, adjusting, operation and maintenance thereof may be done
only by Buyer.

 

8.2                               The unit of volume shall be one (1) cubic foot
of gas at a base temperature of sixty degrees (60°) Fahrenheit and at a pressure
base of fourteen and seventy-three hundredths pounds per square inch absolute
(14.73 Psia).  Computation of volumes shall be made in accordance with industry
accepted practice.

 

8.3                               In the absence of recording the actual
atmospheric pressure, Buyer may assume the atmospheric pressure to be thirteen
and two-tenths pounds per square inch absolute (13.2 Psia).  At Buyer’s option
the absolute atmospheric pressure may be assumed or may be measured by use of
electronic recording devices such as Totalflow

 

8

--------------------------------------------------------------------------------


 

(Registered Trademark) or the like.  At Buyer’s option the temperature of the
gas passing the meters shall be determined by use of a recording thermometer so
installed that it may properly record the temperature of the gas flowing through
the meter; otherwise, the temperature shall be assumed to be sixty degrees (60°)
Fahrenheit.  The specific gravity shall be determined semi-annually or more
often as Buyer deems advisable.

 

8.4                               Seller may install, maintain and operate, at
its own expense, such pressure regulators and check measuring equipment as it
shall desire, provided that such equipment shall be installed so as not to
interfere with the operation of Buyer’s measuring equipment.  Buyer shall have
access to such check measuring equipment at reasonable hours, but the reading,
calibrating, adjusting, operation and maintenance thereof shall be done only by
Seller.

 

8.5                               Each party shall have the right to be present
at the time of any calibrating done in connection with the other’s metering
equipment used in metering deliveries hereunder.  The party proposing a
calibration of a meter shall provide written notice to the other party no less
than five (5) days prior to the date of the calibration.

 

8.6                               At time to time as may be necessary Buyer
shall verify the accuracy of the measuring equipment and Seller shall verify the
accuracy of its check measuring equipment, if any.  If either party shall notify
the other that it desires a special test of any measuring equipment, the parties
shall cooperate to secure a prompt verification of the accuracy of such
equipment.  If either party at any time observes a variation between the
delivery meter and the check meter, it will promptly notify the other party
thereof and both parties will then cooperate to secure an immediate verification
of the accuracy of such equipment.  Each party shall give to the other notice of
the time of all tests of meters reasonably in advance of the holding of such
tests in order that the other party may conveniently have its representatives
present.

 

8.7                               If at any time any of the measuring or testing
equipment is found to be out of service or registering inaccurately in any
percentage, it shall be adjusted at once to read accurately within the limits
prescribed by the manufacturer.  If any measuring equipment shall be found to be
inaccurate or out of service by an amount exceeding two percent (2%) at a
recording corresponding to the average hourly rate of flow for the period since
the last preceding test, then any previous recordings of such equipment shall be
corrected to zero error for any period which is known definitely or agreed
upon.  The volume of gas delivered during such period shall be estimated by
(i) using the data recorded by and check measuring equipment if registering
accurately; (ii) by correcting the error if the percentage of error is
ascertainable by calibration, test or mathematical calculation, or if neither
such method is feasible; (iii) by estimating the quantity or quality delivered
based upon deliveries under similar conditions during a period when the
equipment was registering accurately.  No adjustment shall be made for recorded
inaccuracies of two percent (2%) or less.

 

9

--------------------------------------------------------------------------------


 

8.8                               Buyer shall preserve for a period of at least
two (2) years all test data, charts and other similar records.

 

8.9                               Semi-annually, or more often as Buyer deems
advisable, Buyer shall obtain a representative sample of Seller’s gas delivered
at each point of delivery and by means of chromatography or other accepted
method in the industry determine the composition and gross heating value of
Seller’s gas in British Thermal Units (Btu) per cubic foot on a water saturated
basis.  The first such determination shall be made within a reasonable time
after delivery of gas begins and shall apply until the first day of the month
following the next determination.  The period for determination shall be
selected by Buyer.  If conditions exist such that Seller desires a Btu
determination, Seller will notify Buyer of aforementioned condition and request
that a Btu determination be performed.  Buyer shall make such Btu determination
within thirty (30) days of receipt of notice from Seller.  If no change is
determined from this Btu determination made upon the request of Seller, Seller
shall reimburse Buyer for all reasonable costs associated with this Btu
determination.

 

8.10                        The determinations as to conformity of the gas with
the above specifications shall be made by Buyer in accordance with generally
accepted procedures of the gas industry.  Such determinations shall be made as
often as Buyer deems necessary and Seller may witness such determinations or
make joint determinations with its own appliances.  If in Seller’s judgment the
result of any such test or determination is inaccurate, Buyer, at Seller’s
request, will again conduct the questioned test or determination, and the costs
of such additional test or determination shall be borne by Seller unless same
shows the original test or determination to be materially inaccurate.

 

8.11                        If any of the gas delivered by Seller hereunder
shall fail to meet the quality specifications stated in this Article, Buyer may
at its option accept delivery of and pay for such gas or discontinue or curtail
Seller’s delivery of gas hereunder whenever the quality of the gas does not
conform to the quality specifications.  Buyer shall notify Seller of such
failure and Seller shall make diligent effort to deliver gas conforming to the
specifications.  If Seller concludes in its sole opinion that it cannot
economically deliver gas conforming to the specifications, Seller shall so
advise Buyer in writing within thirty (30) days of receipt of deficiency notice
from Buyer.  Within thirty (30) days of receipt of such notice from Seller,
Buyer shall give notice to Seller in writing of its elections to accept or
reject delivery of such gas.  If Buyer rejects delivery of such gas, then said
notice will terminate this Contract with respect to such gas.  If Buyer accepts
delivery of such gas, Buyer may deduct from the proceeds otherwise payable a fee
to cover the reasonable costs incurred by Buyer to monitor the gas quality or to
bring the gas within the quality specifications.  Buyer is obligated to notify
and receive approval from Seller for any fee(s) to cover reasonable costs
incurred by Buyer to monitor the gas quality and/or to bring gas within quality
specifications as stated within this section.

 

10

--------------------------------------------------------------------------------


 


ARTICLE IX


ALLOCATION PROCEDURES

 

9.1                               For each Delivery Point, Buyer shall determine
from test data available the theoretical gallons of each Product produced from
the Delivery Point.  Buyer will allocate Plant Products actually recovered,
saved and sold to each Delivery Point based on the theoretical gallons
attributable to the Delivery Point in relation to the total theoretical gallons
from all Delivery Points into Buyer’s gathering system.

 

9.2                               Buyer will allocate field fuel, flare, Plant
flare, Plant fuel and Residue Gas used for field compression to each Delivery
Point based on the ratio of the wellhead volume for such Delivery Point to the
total wellhead volumes from all Delivery Points into Buyer’s gathering system. 
However, notwithstanding the above, Buyer retains the right to allocate fuel and
flare associated with treating the gas for removal of CO2 based on the volume of
CO2 in delivery points so treated.

 

9.3                               Residue Gas returned to the field shall be
allocated to each of the Central Tank Batteries and/or wells based upon the
actual metered volumes returned to each of the Delivery Points.

 

9.4                               Residue Gas available for sale at the tailgate
of the Plant(s) shall be allocated ratably to each Delivery Point based on the
theoretical residue attributable to the Delivery Point in relation to the total
theoretical residues from all Delivery Points into Buyer’s gathering system. 
Theoretical residue shall be calculated for any Delivery Point by deducting
Btu’s of allocated product, fuel and flare from Delivery Point Btu’s.  In
addition, Residue Gas available for sale shall also be calculated by deducting
any residue gas BTU’s returned to the Central Tank Batteries and/or wells for
use by Seller.

 


ARTICLE X


PRICE

 

10.1                        As full consideration for the gas and all the
components thereof delivered to Buyer hereunder during each month, Buyer shall
pay Seller an amount determined by the computations hereunder.  The sale of all
Product and Residue Gas by Buyer shall be at a price not less than what Buyer
could have received in an arms length third-party transaction.

 

10.2                        It is understood that the gas delivered hereunder
will be gathered in gathering system(s) owned and/or operated by Buyer and may
be redelivered to a processing plant or plants for the removal of liquefiable
hydrocarbons together with gas produced from other properties.

 

10.3                        For gas delivered to each Delivery Point hereunder,
Buyer shall pay Seller an amount equal to Seller’s allocated gallons of Plant
Products (determined as provided in Article 9 above) times fifty percent (50%)
times the price actually received by Buyer for the sale of the Product.  In the
event Buyer fractionates the Plant Products prior to

 

11

--------------------------------------------------------------------------------


 

their sale, buyer shall pay Seller an amount equal to Seller’s allocated gallons
of Plant Products (determined as provided in Article 9 above) times fifty
percent (50%) of the price actually received by Buyer for the sale of the
Product, less a deduction for delivery, transportation, fractionation and sale
of four and one-half cents (4.5¢) per gallon.  This fee shall be escalated at
the rate of one percent (1%) per year from the Effective Date of this Contract
on an annual basis and year-to-year thereafter.

 

10.4                        Residue Gas available for sale shall be computed in
accordance with Section 9.4 of this Contract.  Buyer shall market all the
Residue Gas received hereunder and remit to Seller fifty percent (50%) of the
proceeds attributable to Seller’s gas.

 

10.5                        The following fees shall be deducted from the
proceeds otherwise due Seller under Sections 10.3 and 10.4 of this Contract:

 

a.                                   Gathering Fee:              On the first
thirty six (36) BCF of Cedar Hills Volumes that are delivered by Seller to
Buyer, Buyer shall be entitled to and shall deduct from Seller’s proceeds a fee
of sixty cents ($.60) per MCF.   The applicable fee shall be escalated at the
rate of one percent (1%) per year from the Effective Date of this Contract on an
annual basis and year-to-year thereafter.  Once thirty-six BCF of Cedar Hills
Volumes have been delivered, Buyer is not entitled to collect a fee for this
service.

 

b.                                  CO2
Fee:                                               When the average composite
volume of CO2 from the Cedar Hills Volumes and the MPHU Volumes is less than ten
percent (10%) by volume, Buyer shall be entitled to and shall deduct a fee of
ten cents ($.10) per MCF.   When the average composite volume of CO2 from the
Cedar Hills Volumes and the MPHU Volumes is equal to or greater than ten percent
(10%) but less than or equal to fifteen percent (15%) by volume, Buyer shall be
entitled to and shall deduct a fee of twenty cents ($.20) per MCF.  Under no
circumstances shall the average composite volume of CO2 from the Cedar Hills
Volumes and the MPHU Volumes exceed fifteen percent (15%) by volume. The
applicable fee shall be escalated at the rate of one percent (1%) per year from
the Effective Date of this Contract on an annual basis and year-to-year
thereafter.

 

c.                                   Fuel
Fee:                                              If Seller takes more than 50%
of the Residue Gas available for sale in any month, Seller agrees to pay Buyer
an amount determined by multiplying i) the difference between the amount taken
and 50% of the

 

12

--------------------------------------------------------------------------------


 

Residue Gas available for sale by ii) the price received for Residue Gas sold
for such month.

 

d.                                  Electrical Fee:  Seller agrees to pay fifty
percent (50%) of the electrical costs attributable to Seller’s gas for all
compression, plant and field needs, as well as other plant or facility
electrical charges, based on the volume of gas measured on a monthly basis from
all points of delivery from Seller.

 

10.6                      Any time after the fifth anniversary of the Effective
Date of this agreement, Seller shall have the one time option to convert the
proceeds percentages in Sections 10.3 and 10.4 hereof from fifty percent (50%)
of Plant Products and Residue Gas to ten percent (10%) of Plant Products and
Residue Gas.  In the event that Seller elects to exercise this one time option,
the gathering fee and CO2 fee in Section 10.5 hereof shall be eliminated in
their entirety.  In addition, the fuel fee and electrical fee in Section 10.5
hereof shall be reduced to ten percent (10%).   The election shall be made in
writing by Seller to Buyer and shall become effective the first day of the month
following said notice, provided the notice is delivered at least ten (10) days
prior to the end of the month.

 

10.7                        Notwithstanding the foregoing provisions of this
Article 10, PRICE, if at any time, and from time to time, Buyer in its sole
judgment determines that, at any point or points of delivery, operating
conditions relating to Buyer’s facilities or market conditions relating to
Buyer’s purchase of gas or resale of the gas and natural gas liquids indicate
that a downward price revision is necessary or appropriate, then Buyer may elect
to notify Seller of Buyer’s intent to renegotiate Seller’s price and pricing
basis or to terminate this Contract.  Any notice of renegotiation of price or
termination shall be given in writing by Buyer to Seller not less than thirty
(30) days prior to the date upon which such notice is to become effective.   
Seller has thirty (30) days after receipt of notice of price renegotiation to
accept such renegotiation or cancel the contract.  Such, if any price reduction,
shall be in effect only as long as the condition that caused the reduction
exists.  Any price reduction shall only remain in place so long as the condition
that caused the reduction exists.

 


ARTICLE XI


TAXES

 

11.1                        Seller shall bear all taxes imposed upon Seller with
respect to the gas delivered hereunder and Buyer shall bear all taxes imposed
upon Buyer with respect to such gas after delivery thereof to Buyer.  Taxes of
whatever nature, that are payable on a monthly basis and are based upon the
value or volume of the gas produced and sold, will be computed and paid by
Seller.

 

13

--------------------------------------------------------------------------------


 


ARTICLE XII


PAYMENT AND ROYALTY

 

12.1                        Buyer shall render to Seller on or before the
twenty-fifth (25th) day of each month a statement showing the volume of gas
delivered by Seller, or for which payment is due hereunder, during the preceding
month.  Buyer shall make payment to Seller on or before the last day of each
calendar month for all gas delivered or for which payment is due hereunder for
the preceding month.

 

12.2                        One hundred percent (100%) of the monthly payment
for gas due hereunder, shall be remitted by Buyer to Seller for Seller’s
disbursement to all owners of the gas production delivered to Buyer by Seller.

 

12.3                        Each party shall have the right at reasonable hours
to examine the books, records and charts of the other party to the extent
necessary to verify the accuracy of any statement, charge or computation made
pursuant to the provisions of this Contract.  If any such examination reveals
any inaccuracy in any billing theretofore made, the necessary adjustment in such
billing and payment shall be promptly made, provided that no adjustment for any
billing or payment shall be made and payments shall be considered final after
the lapse of two (2) years from the rendition thereof except to the extent that
either party has noted a specific exception to the other party in writing during
that period.

 

12.4                        Seller is responsible for all payments to the owners
of all royalties, overriding royalties, bonus payments, production payments and
the like.  Seller agrees to defend, indemnify and hold Buyer harmless from any
and all liabilities to the owners of royalties, overriding royalties, bonus
payments, production payments and the like.

 


ARTICLE XIII


TERM

 

13.1                        This Contract shall remain in effect from the
Effective Date for a period of fifteen (15) years.

 


ARTICLE XIV


UNPROFITABLE GAS

 

14.1                        In the event that the purchase of gas from a
Delivery Point(s) under this Contract becomes unprofitable for Buyer, in Buyer’s
sole judgment, Buyer may cease taking the gas therefrom so long as such
condition exists.  In the event that Buyer invokes this provision by refusing to
purchase gas from any Delivery Point, Seller may request cancellation of this
Contract as to any such Delivery Point by providing thirty (30) days written
notice.  Unless Buyer commences purchasing gas hereunder within said thirty (30)
day period, this Contract shall terminate as to such Delivery Point.

 

14

--------------------------------------------------------------------------------


 

14.2                        If at any time the gas volumes or products content
of the gas available to Buyer, or any other cause, shall render the operation of
the Plant(s) unprofitable, Buyer may by thirty (30) days notice in writing to
Seller cancel this Contract.  If Buyer provides said notice to Seller, Seller
shall have a thirty (30) day option to purchase Buyer’s facilities  at the then
prevailing fair market price.

 


ARTICLE XV


OPERATION OF RETURN RESIDUE LINE & TEST METER FACILITIES

 

15.1                        Seller grants Buyer the right to operate the residue
return system which allows for the delivery of Residue Gas from Buyer’s Plant to
the Delivery Point(s) so long as Buyer purchases gas from any of the wells
contained within the Dedicated Leases.  In the event that the residue return
system should ever need to be replaced or repaired by Buyer, and mutually agreed
upon by the Seller that replacement(s) and/or repair(s) are required, Seller
agrees to bear the complete cost of replacing or repairing said system.

 

15.2                        Buyer agrees to maintain and calibrate the residue
return meters and the test meters located at each of the Delivery Point(s). 
Buyer shall retrieve production data from these meters on a monthly basis and
provide said data to Seller.  Seller agrees to remit payment to Buyer in the
amount of Fifty Dollars ($50.00) per month for each test meter and residue
return meter maintained by Buyer.  Buyer shall only bill for those meters
requested and necessary for the operations of said residue return system as
agreed to in writing from the Seller.

 


ARTICLE XVI


TITLE, OWNERSHIP AND RESPONSIBILITY FOR INJURY OR DAMAGE

 

16.1                        Seller warrants for itself, its heirs, successors
and assigns that is has good title to the gas delivered hereunder free and clear
of any and all liens, encumbrances and claims whatsoever, or that Seller has
good right and lawful authority to sell the same.  Seller agrees to defend,
indemnify and save Buyer harmless from any and all suits, claims, liens, and
encumbrances of whatsoever nature relating to such gas or the title thereto.

 

16.2                        As between the parties hereto, Seller shall be in
control and possession of the gas deliverable hereunder and responsible for any
injury or damage caused thereby until the same shall have been delivered to
Buyer, after which delivery Buyer shall be deemed to be in exclusive control and
possession thereof and responsible for any injury or damage caused thereby;
provided that neither party shall be required to indemnify the other party for
the other party’s own negligence.

 

16.3                        Neither party shall be responsible to the other for
exemplary damages or for any consequential or indirect losses suffered by the
other party or its customers relating to performance or nonperformance of this
Contract, including but not limited to loss of profit, loss of product or loss
of production, howsoever caused, notwithstanding

 

15

--------------------------------------------------------------------------------


 

that such loss may have been foreseeable, and notwithstanding any negligence or
other breach.

 


ARTICLE XVII


CARBON DIOXIDE & NITROGEN GAS

 

17.1                        The parties hereto acknowledge that local, state,
national or other governmental authorities may at some time in the future
regulate the carbon dioxide and nitrogen gas emitted from Buyer’s plant.  Seller
agrees that it shall indemnify Buyer from and that it shall bear the sole cost
and expense associated with properly disposing of the carbon dioxide and
nitrogen gas and/or hydrocarbons associated with the carbon dioxide or nitrogen
attributable to Seller’s gas from Buyer’s facility.  Buyer shall immediately
notify Seller of any action or notice as received by Buyer for any regulations,
fines, fees, notices of violations, and the like for emitting carbon dioxide
and/or nitrogen.

 

17.2                        The parties hereto agree and recognize that the
carbon dioxide gas available at the tailgate of Buyer’s plant may have
substantial value at some time in the future.  The Seller has the right to take
the CO2 free of cost for use in Seller’s operations.  Buyer and Seller agree
that in the event that Buyer is able to market or otherwise find a beneficial
use for the carbon dioxide gas, Buyer shall market the carbon dioxide gas and
shall remit to Seller fifty percent (50%) of the proceeds attributable to
Seller’s gas.

 


ARTICLE XVIII


FORCE MAJEURE

 

18.1                        In the event that either party hereto is rendered
unable, wholly or in part, by force majeure to carryout its obligations under
this Contract, other than make payments due hereunder, the obligations of such
party, so far as they are affected by such force majeure, shall be suspended
during the continuance of any inability to cause but for no longer period.

 

18.2                        The term “force majeure” as employed herein shall
mean acts of God, strikes, lockouts or other industrial disturbances, acts of
the public enemy, wars, blockades, insurrections, riots, epidemics, landslides,
lightning, earthquakes, storms, floods, washouts, arrests and restraints of
governments and people, civil disturbances, fires, explosions, breakage or
accidents to machinery or lines of pipe, freezing of wells or lines of pipe,
partial or entire failure of wells or sources of supply of gas, refusal or
inability for any reason, except price, of Buyer’s resale purchaser(s) to take
deliveries, and other causes, whether of the kind herein enumerated or
otherwise, not within the control of the party claiming suspension and which by
the exercise of the diligence such party is unable to prevent or overcome; such
term shall likewise include (a) in those instances where either party hereto is
required to obtain servitudes, right of way grants, permits or licenses, and
(b) in those instances where either party is required to furnish materials or
supplies for the purposes of constructing or maintaining facilities or is

 

16

--------------------------------------------------------------------------------


 

required to secure permits or permissions from any governmental agency to enable
such party to fulfill its obligations hereunder, the inability of such party to
acquire, or the delays on the part of such party in acquiring at reasonable cost
and after the exercise of reasonable diligence, such materials or supplies,
permits or permissions.

 

18.3                        It is understood and agreed that the settlement of
strikes or lockouts shall be entirely within the discretion of the party having
the difficulty, and that the above requirements that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes, lockouts or other labor disturbances when such course is inadvisable in
the discretion of the party having the difficulty.

 


ARTICLE XIX


LAWS AND REGULATIONS

 

19.1                        This Contract is subject to all valid statutes and
rules and regulations of any duly constituted federal or state authority or
regulatory body having jurisdiction.

 

19.2                        The following provisions shall apply to the extent
that price controls under the Natural Gas Act of 1938, Natural Gas Policy Act of
1978 or other federal or state legislation or regulation apply to the sale of
gas hereunder or to Buyer’s resale.  Any changes in pricing due to changes in
the category of the gas delivered hereunder shall be effective the first day of
the month following thirty (30) days after the date Buyer receives written
notification of such category change from Seller.

 

a.                                   If commonly metered gas consisting of more
than one pricing category is sold pursuant to this Contract, Seller shall
provide Buyer for each month the percentages of the total metered volume to be
allocated to each such pricing category.  In all cases where gas is sold in more
than one pricing category, the price payable for gas in each category shall be
separately calculated by Buyer based on the volume delivered in each category.

 

b.                                  For gas production attributable to wells for
which well category determination applications are pending, Buyer will make
payments based on the price received by Buyer applicable to the category sought
when Seller establishes interim collection authority under applicable FERC
regulations.  It shall be the sole obligation of Seller to file and diligently
pursue any well category determination applications required by the NGPA or
subsequent legislation or regulations.  Seller shall timely provide Buyer with
proper documentation of applicable well category determination applications and
interim collection authority filing established in compliance with applicable
regulations.

 

17

--------------------------------------------------------------------------------


 

Seller shall notify Buyer when each well category determination application
becomes final.

 

c.                                   Should Buyer make payment to Seller based
on the price for any category of gas subject to any governmental agency’s
determination of price category, or subject to any governmental agency or
judicial review of such determination, and if it is subsequently determined that
the gas was not eligible for the price upon which payment was based; or if for
any other reason (including without limitation renegotiations of the resale
contracts or other contracts referenced above) Buyer or its subsidiaries do not
receive or retain such prices in resale or other proceeds, then the price
thereafter to be paid shall be accordingly reduced, and Seller will refund to
Buyer or Buyer may at its option recoup any previous excess payment against
subsequent payments due.  Any refund or recoupment will bear interest at the
lesser of the rate prescribed in 18 C.F.R. § 154.102 or subsequent regulation,
or the maximum applicable legal rate of interest.

 

19.3                        If at any time during the term of this Contract, any
governmental authority shall take or threaten to take any action directly or
indirectly whereby the sale, delivery, transportation or redelivery of gas as
contemplated hereunder shall be proscribed or possibly subjected to terms,
conditions, restraints or regulations, including without limitation by
enumerations, certificate, rate or price controls or ceilings that, in the sole
judgment of Buyer, would be adverse or unduly burdensome, then Buyer may, upon
written notice, cancel and terminate this Contract.

 


ARTICLE XX


ADDRESSES AND NOTICES

 

20.1                        Until Buyer is otherwise notified in writing by
Seller, the address of Seller is and shall remain as follows:

 

Continental Resources, Inc.

302 N. Independence St.

P.O. Box 1032

Enid, Oklahoma  73702-1032

 

and unless Seller is otherwise notified in writing by Buyer, the address of
Buyer is and shall remain:

 

Hiland Partners, LP

205 W. Maple, Suite 1100

P.O. Box 5103

Enid, Oklahoma  73702-5103

 

18

--------------------------------------------------------------------------------


 

20.2                        All notices required to be given in writing
hereunder shall be given to the respective parties at such address or such other
addresses as the parties respectively shall designate by written notice and such
notice, required to be given in writing, shall not be deemed effective until
actual receipt thereof by Buyer or Seller at the address herein provided.

 


ARTICLE XXI


RIGHT-OF-WAY

 

21.1                        Insofar as Seller’s lease or leases permits and
insofar as Seller may have any rights however derived (whether pursuant to
governmental agency, order, regulation, statute or otherwise), Seller grants to
Buyer and Buyer’s natural gas gathering and/or field contractor, if any, and
their assignees the right to lay and maintain pipelines and install field
equipment, including compression equipment associated with gathering Seller’s
Gas, on the lands or leases subject to this Contract as reasonably necessary in
connection with the purchase of Seller’s gas, and further grants to Buyer and
Buyer’s gas gathering and/or field contractor the right of free entry on said
lands and leases during the term of this Contract.  All pipelines and other
equipment placed by Buyer or Buyer’s contractor on said lands and leases shall
remain the property of the owner and may be removed by the owner at any time. 
Buyer releases and indemnifies Seller of and from all claims, damages,
liabilities, expenses, and costs arising from Buyers accessing or use of any
such ROW or operation of equipment or pipelines constructed or placed thereon.

 


ARTICLE XXII


ASSIGNMENT

 

22.1                        This Contract may be assigned by either party with
the consent of the other party which shall not be unreasonably withheld.  This
Contract shall be binding upon and inure to the benefit of the successors,
assigns, heirs, personal representatives and representatives in bankruptcy of
the parties hereto and shall constitute a real right and covenant running with
the lands and oil and gas properties covered hereby and shall be binding upon
any purchaser of Buyer’s facilities and upon any purchaser of the properties of
Seller which are subject to the Contract; provided, however, that nothing
contained in this Article shall in any way prevent either party hereto from
mortgaging its rights hereunder for security for its indebtedness, such security
to be subordinate to the rights and obligations under this Contract.

 

19

--------------------------------------------------------------------------------


 


ARTICLE XXIII


COUNTERPART

 

23.1                        This Contract may be executed in any number of
counterparts, all of which shall be considered together as one instrument, and
this Contract shall be binding upon all parties executing the same, whether or
not executed by all parties owning an interest in the oil and gas properties.

 


ARTICLE XXIV


RATIFICATION

 

24.1                        This Contract may be ratified and adopted by any
owner of an interest in any oil and gas properties subject hereto or any lands
or leases with which any oil and gas properties subject hereto may be pooled or
unitized, by execution and delivery to Buyer of a special instrument in writing,
ratifying and adopting this Contract insofar as said owner’s interest in any
such land, lease or oil and gas properties is concerned, whereupon such owner
shall become a party Seller to this Contract with like force and effect and to
the same extent as though such owner had executed this Contract at the time of
its execution and delivery, and all of the terms and provisions of this Contract
shall thereupon become binding upon Buyer and any such other owner.

 


ARTICLE XXV


DEFAULT AND NON-WAIVER

 

25.1                        The failure of Seller or Buyer at any time to
require performance by the other party of any provision hereof shall in no way
affect the right of either party to require any performance which may be due
thereafter pursuant to such provision, nor shall the waiver by Buyer or Seller
of any breach of any provision hereof be taken or held to be a waiver of any
subsequent breach of such provision.

 

IN WITNESS WHEREOF, the parties have hereto set their hands in person or by
their duly authorized officials as of the date set forth above.

 

 

SELLER:

CONTINENTAL RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

    /s/ Mark Monroe

 

 

 

Mark Monroe

 

 

President & Chief Operating Officer

 

 

 

 

 

 

 

BUYER:

HILAND PARTNERS, LP

 

 

 

 

 

 

 

 

By:

    /s/ Randy Moeder 

 

 

 

Randy Moeder

 

 

President & CEO

 

 

Hiland Partners GP, LLC

 

20

--------------------------------------------------------------------------------